Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 12, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 40 and 60-61 have been acknowledged.

In view of the amendment of claim 40, Applicant removed “for example 10-90 key images” from each claim. Accordingly, the 35 U.S.C. 112 rejections of claims 40 and 43-44 have been withdrawn.

In view of the amendment of claims 60-61, Applicant removed “means” from each claim. Accordingly, the 35 U.S.C. 112 rejections of claims 60-61 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-15 of Remarks, filed April 12, 2022 have been fully considered. But they are not persuasive. 

Overall to Applicant’s arguments, Examiner thanks Applicant pointing out the detail information of the prior arts cited by the examiner in the previous office action (Pages 8-15 of Remarks). Also, the examiner aware the specification of the present application. However, for example, claim 35 recited “A computer-implemented method for animating an avatar using a data processing device, comprising the steps of: a) providing a graphics unit which is designed to animate two-dimensional and/or three-dimensional objects and has an interface, via which control data for animating the two-dimensional and/or three-dimensional objects can be transferred to the graphics unit; b) loading and keeping an avatar available in a memory area which can be addressed by the graphics unit; c) providing a receiving unit for receiving control data for animating the avatar; d) continuously and sequentially transferring received control data to the graphics unit; e) animating the avatar by continuously recalculating an updated avatar on the basis of the respectively currently transferred control data with subsequent rendering of the avatar in the graphics unit; f) continuously presenting the updated avatar on an output device. whereby the method is carried out in a web browser running on the data processing installation”. The claim is interpreted in light of the specification does not mean that everything in the specification must be read into the claims. Under the broadest reasonable interpretation, the examiner respectfully maintains that the prior art rejections in this case is proper.

Regarding Claims 35 and 47, Applicants state in page 9 of Remarks that “In contrast to Applicants independent claims 35 and 47, Murillo does not teach or suggest that the method disclosed is carried out in a web browser. Furthermore, in contrast to claim 47, Murillo further neither discloses that the movements and/or changes of the real body are emulated in the virtual model by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner, nor that the determined time-resolved coordinates of the control elements are provided as control data. 
Thus, Murillo fails to teach the features of Applicants independent claims 35 and 47”; 
in page 11 of Remarks that “In contrast to Applicants invention as recited in independent claims 35 and 47, Polzin does not disclose that the method is carried out in a web browser. There is no teaching that suggests this feature is taught and could be implemented in the teachings of Polzin. 
Thus, present independent claims 35 and 47 are novel over Polzin.
”;
in page 12 of Remarks that “In contrast to Applicants independent claims 35 and 47, Mochizuki does not disclose that the method is carried out in a web browser. 
Thus, present independent claims 35 and 47 are novel over Mochizuki”.
in page 13 of Remarks that “In contrast to Applicants independent claims 35 and 47, Arumugam does not teach or suggest that the method is carried out in a web browser. 
Thus, present independent claims 35 and 47 are novel over Arumugam. 
”.
Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. The examiner respectfully maintains that the prior art rejections in this case is proper for the following reasons. In respond to the applicant’s arguments, the examiner recites Murillo; the combination of Murillo and Polzin in order to disclose the issue of claims 35 and 47.
Regarding claim 35, see the previous office action, Murillo discloses the limitations of “a) providing a graphics unit which is designed to animate two-dimensional and/or three-dimensional objects and has an interface, via which control data for animating the two-dimensional and/or three-dimensional objects can be transferred to the graphics unit; b) loading and keeping an avatar available in a memory area which can be addressed by the graphics unit; c) providing a receiving unit for receiving control data for animating the avatar; d) continuously and sequentially transferring received control data to the graphics unit; e) animating the avatar by continuously recalculating an updated avatar on the basis of the respectively currently transferred control data with subsequent rendering of the avatar in the graphics unit; f) continuously presenting the updated avatar on an output device” recited in claim 35. More specifically, in pages 11-12 of the non-final rejections, Examiner states “Paragraph [0099] of Murillo describes “a web browser may be viewable on the local computing environment 212, and the user may browse the Internet via the input/output component.  The user may select or "click on" a gesture file that is accessible from a server 218 to download or stream to the user's local machine, such as computing device 212””. Thus, Murillo discloses a web browser is viewable in the local computing environment and stream the game to the local computing environment for providing a visual representation of a bowling alley and bowling lanes to the user (As shown in FIG. 1 of Murillo). Accordingly, Murillo discloses “whereby the method is carried out in a web browser”. However, Murillo does not specifically disclose whereby the method is carried out in a web browser “running on the data processing installation”. Thus, Examiner stated “However, the computing environment 212 (as shown in FIGS. 1 and 4) taught by Murillo does not specifically disclose “whereby the method is carried out in a web browser running on the data processing installation” in page 12 of the non-final rejections. In additional, Examiner provided more evidences in pages 12-13 of the non-final rejections from the prior art Murillo and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the computing environment taught by Murillo as a web-based server for providing the video game; allowing multiple users interact with each other from remote locations through a web browser and displaying another player in the local computing environment in order to disclose “whereby the method is carried out in a web browser running on the data processing installation” recited in claim 35. Accordingly, Murillo discloses the limitations recited in claim 35 and the above arguments.

Regarding claim 47, as discussed above, Murillo discloses “whereby the method is carried out in a web browser running on the data processing installation” recited in claim 47. Also, Murillo discloses “emulating the movements and/or changes of the real body in the virtual model”. In page 31 of the non-final office action, Examiner stated “However, Murillo does not discloses “c) emulating the movements and/or changes of the real body in the virtual model” by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner”. In additional, Examiner cited the prior art reference Polzin to disclose the above limitations. Polzin discloses a tracking system for tracking human targets such as the user using the capturing the movements of user and controlling the player avatar in the game (Paragraphs [0045]-[0046]). Polzin discloses the capture device capture multiple images of the human target and information associated with a particular image may be compared to information associated with the model to determine whether a movement may have been performed by the user (Paragraphs [0194]-[0195]). More specifically, paragraph [0197] of Polzin describes “upon receiving each of the observed images, the vectors including the X, Y, and Z values that may define each of the bones and joints may be adjusted based on the mask of the human target in each of the received images. For example, the model may be moved in an X direction and/or a Y direction based on X and Y values associated with pixels of the mask of the human in each of the received images. Additionally, joints and bones of the model may be rotated in a Z direction based on the depth values associated with pixels of the mask of the human target in each of the received images”. In additional, Polzin discloses that the model of avatar is adjusted based on the movement when the user waves by moving his or her left forearm (Paragraph [0198]) and a time stamp associated with the point in time after the user raises his or her left arm (Paragraphs [0204]-[0205]). Thus, Polzin discloses ““c) emulating the movements and/or changes of the real body in the virtual model” by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner” and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to teach the limitations of “c) emulating the movements and/or changes of the real body in the virtual model by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner”. Accordingly, the combination of Murillo and Polzin discloses the limitations recited in claim 47 and the above arguments.

Regarding Claims 35 and 47, Applicants state in page 14 of Remarks that “In contrast to Applicants independent claim 35, Navaratnam does not teach or suggest the presentation of an Avatar. Furthermore, Navaratnam does not disclose animating an avatar by continuously recalculating an updated avatar on the basis of the respectively currently transferred control data with subsequent rendering of the avatar in the graphics unit. 
In contrast to Applicants independent claim 47, Navaratnam does not teach or suggest that a two-dimensional or three-dimensional virtual model of a body is provided, which can be moved in a two-dimensional or three-dimensional space, wherein the model has control elements which can be used to do change the virtual model in a defined manner. 
Furthermore, Navaratnam does not teach or suggest that the movements and/or changes of the real body are emulated in the virtual model by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner. Moreover, Navaratnam does not teach or suggest that the determined time- resolved coordinates of the control elements are provided as control data. 
Thus, present independent claims 35 and 47 are novel over Navaratnam. 
Applicant submits that none of the above cited prior art teaches or suggests the claimed features of claims 35 and 47”

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. As discussed above, the prior art reference Murillo disclose the limitations of claim 35; the combination of Murillo and Polzin disclose the limitations of claim 47. Examiner did not use the prior art reference Navaratnam in the rejections of claims 35 and 47.

Regarding Claims 35 and 47, Applicants state in page 15 of Remarks that “Claim 35 is novel as none of the prior art documents hints at a method for animating an avatar carried out in a web browser. Thereby, it is essential that with the exception of Navaratnam, all cited prior art documents relate to methods for animating an avatar. However, none of the references refers to the use of a web browser for doing so and thus can't achieve the claimed features even when combined. Even though Navaratnam refers to a web browser, Navaratnam does not disclose or relate to any method for animating an avatar. Navaratnam discloses a method for modifying previously recorded images and video sequences of a real actor. This method of Navaratnam requires much less computational power than the animation of an avatar. Continuously recalculating an updated avatar on the basis of currently transferred control data with subsequent rendering of the avatar in a graphics unit as claimed in claim 35 requires a large amount of computational power. Since web browsers are not optimised for such computation intensive tasks, at the priority date of the present application, no person skilled in the art would have considered using a web browser for animating an avatar. This is illustrated by the fact that none of the prior art documents which relates to the animation of an avatar discloses performing the animation in a web browser. 
Claim 47 is novel for similar reason as claim 35. None of the prior art documents teaches or suggests a method for capturing control data for animating an avatar which is carried out in a web browser. Prior to the priority date of the present application, no person skilled in the art would have considered using a web browser for capturing control data for animating an avatar because web browsers are not optimized for such computation intensive tasks. Again, this is illustrated by the fact that none of the prior art documents which relates to capturing control data for animating an avatar discloses performing the capturing of the control data in a web browser. There is no teaching or suggestion of implementing using the claimed features prior to Applicant's disclosure”

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. As discussed above, the prior art reference Murillo disclose the limitations of claim 35; the combination of Murillo and Polzin disclose the limitations of claim 47. Examiner did not use the prior art reference Navaratnam in the rejections of claims 35 and 47. Therefore, the prior art reference Murillo discloses the above arguments of claim 35;  the combination of Murillo and Polzin disclose the above arguments of claim 47.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 35-37, 45-46 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al (U.S. Patent Application Publication 2011/0173204 A1).

	Regarding claim 35, Murillo discloses a computer-implemented method for animating an avatar using a data processing device, comprising the steps of: 
a) providing a graphics unit (FIG. 1; paragraph [0024], tracking system 10 may include a computing environment 212, as shown in FIG. 4) which is designed to animate two-dimensional and/or three-dimensional objects (Paragraphs [0029]-[0030], the system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar … the computing environment 212 may use the audiovisual device 16 to provide a visual representation of a bowling alley and bowling lanes to the user 18.  The computing environment 212 may also use the audiovisual device 16 to provide a visual representation of a player avatar 19 that the user 18 may control with his or her movements) and has an interface (Paragraph [0124], the computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display, such as in a display device … The user feedback may be displayed as an avatar on the screen such as shown in FIG. 1), via which control data for animating the two-dimensional and/or three-dimensional objects can be transferred to the graphics unit (Paragraph [0028], for example, the user 18 may be tracked using the capture device 202 such that the gestures of user 18 may be interpreted as controls that may be used to affect the application being executed by computer environment 212; paragraphs [016]-[0117], the capture device 202 may be in communication with the computing environment 212 via a communication link 36 ... the capture device 202 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 202 to the computing environment 212 via the communication link 36); 
b) loading and keeping an avatar available (Paragraph [0126], the gesture profile 205 may include lookup tables for loading specific user profile information; paragraph [0128], users may have the option of establishing a profile where they may provide information to the system such as an avatar; paragraph [0127], the gesture profile 205 may include user identification data … This information may be used to determine if there is a match between a target in a capture scene and one or more users.  If there is a match, the gesture profiles 205 for the user may be loaded and, in one embodiment, may allow the system to adapt the gesture recognition techniques to the user, or to adapt other elements of the computing or gaming experience according to the gesture profile 205; paragraph [0128], one or more gesture profiles 205 may be stored in computer environment 212 and used in a number of user sessions, or one or more profiles may be created for a single session only; FIG. 2; paragraph [0099], a web browser may be viewable on the local computing environment 212, and the user may browse the Internet via the input/output component.  The user may select or "click on" a gesture file that is accessible from a server 218 to download or stream to the user's local machine, such as computing device 212.  The gesture data may be stored by the local computing environment as a copy or back-up version of the gesture profile that is accessible via the network) in a memory area which can be addressed by the graphics unit (Paragraph [0125], the gesture data base may be locally or remotely stored on memory 207 on computing environment 212 … The storage media may be implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data; paragraph [0124], the computing environment 212 may use the gesture set database 261 along with a gesture profile 205 such as that shown in FIG. 2 to interpret movements of the skeletal model and to control an application based on the movements); 
c) providing a receiving unit (Paragraph [0025], tracking system 10 may include a capture device 202, as shown in FIG. 4) for receiving control data for animating the avatar (Paragraph [0025], the capture device 202 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within an application; paragraph [0029], the system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar); 
d) continuously and sequentially transferring received control data to the graphics unit (Paragraph [0107], the capture device 202 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like; paragraph [0123], the processing is performed on the capture device 202 itself, and the raw image data of depth and color (where the capture device 202 comprises a 3D camera 26) values are transmitted to the computing environment 212 via link 36. As shown in FIG. 1, a user 18 is playing a bowling game and paragraph [0029] describes “The system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar.  The rate that frames of image data are captured and displayed may determine the level of continuity of the displayed motion of the visual representation”. Thus, the capture device 202 continuously and sequentially transfers the captured control data to the computing environment 212 during the video game); 
e) animating the avatar by continuously recalculating an updated avatar on the basis of the respectively currently transferred control data (Paragraph [0118], the gestures recognition engine 190 may include a collection of gesture filters 191 … For instance, a throw, which comprises motion of one of the hands from behind the rear of the body to past the front of the body, may be implemented as a gesture filter 191 comprising information representing the movement of one of the hands of the user from behind the rear of the body to past the front of the body, as that movement would be captured by a depth camera. Parameters may then be set for that gesture.  Where the gesture is a throw, a parameter may be a threshold velocity that the hand has to reach, a distance the hand must travel (either absolute, or relative to the size of the user as a whole), and a confidence rating by the recognizer engine that the gesture occurred; paragraph [0121], the data captured by the cameras 26, 28 and device 202 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture set database 261 to identify when a user (as represented by the skeletal model) has performed one or more gestures) with subsequent rendering of the avatar in the graphics unit (Paragraph [0124], the computing environment 212 may use the gesture set database 261 along with a gesture profile 205 such as that shown in FIG. 2 to interpret movements of the skeletal model and to control an application based on the movements.  The computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display, such as in a display device); 
f) continuously presenting the updated avatar on an output device (Paragraph [0124], for example, a camera-controlled computer system may capture user image data and display user feedback on a television screen that maps to the user's gestures.  The user feedback may be displayed as an avatar on the screen such as shown in FIG. 1.  The avatar's motion can be controlled directly by mapping the avatar's movement to those of the user's movements.  The user's gestures may be interpreted control certain aspects of the application).
Paragraph [0099] of Murillo describes “a web browser may be viewable on the local computing environment 212, and the user may browse the Internet via the input/output component.  The user may select or "click on" a gesture file that is accessible from a server 218 to download or stream to the user's local machine, such as computing device 212”. However, the computing environment 212 (as shown in FIGS. 1 and 4) taught by Murillo does not specifically disclose “whereby the method is carried out in a web browser running on the data processing installation”.
	FIG. 2 of Murillo discloses an example system 200 including a computing environment 218 may be a dedicated video game console, a central server or platform that hosts a plurality of clients; communicates with the capture devices for receiving and processing data representative of a user and a user's gestures in a physical space (Paragraph [0034). The computing environment 218 is executing application 227 “video game” (Paragraph [0038]). More specifically, Murillo discloses application 227 is an operation system and an application such as a web-browser for providing one or more threads to handle and process user input (Paragraph [0048]). In additional, paragraph [0102] of Murillo describes “the computing environment may be a server that serves several clients.  A server 218 is typically, though not necessarily, a remote computer system accessible over a remote or local network 250, such as the Internet.  The server may be the host for multi-user, multi-computing environments, providing services to clients on the network 250.  The client process may be active in a first computer system, such as computing environment 212, and the server process may be active in a second computer system, such as server 218” and paragraph [0103] of Murillo describes “The gesture set identification module 228 and gesture set calibration and assignment module 229 are units representative of hardware, software, or a combination thereof that may reside on the computing environment 218”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the computing environment 218 taught by Murillo as a web-based server for providing the video game and allowing multiple users interact with each other from remote locations through a web browser (the web browser on the local computing environment 212) in order to disclose “whereby the method is carried out in a web browser running on the data processing installation” as specified in claim 35.

	Regarding claim 36, Murillo discloses everything claimed as applied above (see claim 35), and Murillo further disclose whereby the avatar is omnipresently available in the memory area during steps d) to f) (FIG. 4; paragraph [0128], one or more gesture profiles 205 may be stored in computer environment 212 and used in a number of user sessions, or one or more profiles may be created for a single session only.  Users may have the option of establishing a profile where they may provide information to the system such as an avatar; paragraph [0117], the capture device 202 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 202 to the computing environment 212 via the communication link 36.  The computing environment 212 may then use the skeletal model, depth information, and captured images to, for example, control an application such as a game; paragraph [0121], the data captured by the cameras 26, 28 and device 202 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture set database 261 to identify when a user (as represented by the skeletal model) has performed one or more gestures; paragraph [0124], the computing environment 212 may use the gesture set database 261 along with a gesture profile 205 such as that shown in FIG. 2 to interpret movements of the skeletal model and to control an application based on the movements.  The computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display, such as in a display device. Thus, gesture profiles 205 stored in computer environment 212 including an avatar is omnipresently available in the memory area during steps d) to f)).  

	Regarding claim 37, Murillo discloses everything claimed as applied above (see claim 35), and Murillo further disclose whereby steps d) to f) are carried out in real time (Paragraph [0124], for example, a camera-controlled computer system may capture user image data and display user feedback on a television screen that maps to the user's gestures.  The user feedback may be displayed as an avatar on the screen such as shown in FIG. 1.  The avatar's motion can be controlled directly by mapping the avatar's movement to those of the user's movements.  The user's gestures may be interpreted control certain aspects of the application. Abstract, in a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space.  In an example embodiment, the system may monitor a user's gestures and select a particular gesture dictionary in response to the manner in which the user performs the gestures.  The gesture dictionary may be assigned in real time with respect to the capture of the data representative of a user's gesture. Thus, steps d) to f) are carried out in real time).  

	Regarding claim 45, Murillo discloses everything claimed as applied above (see claim 35), and Murillo further disclose whereby the control data are present on a remote data processing installation (FIG. 2; paragraph [0035], the users in this example are users 204a, 204b, 204c, and 204d, collectively users 204, but it is contemplated that any number of users may interact with the gesture-based system 200.  For exemplary purposes, users 204a, 204b, and 204c in this example are remote to the computing environment 218, user 204d is local to computing environment 218.  One or more capture devices may be respectively associated with each of the users 204 and capture data that is representative of each user in the user's respective physical space, with capture device 202 representing an example of such capture device) and are received therefrom via a network connection (Paragraph [0036], capture device 202 may provide the captured data 270 to the computing environment 218 via a network 250; paragraph [0031], multiple users can interact with each other from remote locations.  The computing environment 212 may use the audiovisual device 16 to provide the visual representation of an avatar that another user may control with his or her movements.  For example, the visual representation of another bowler displayed on the audiovisual device 16 may be representative of another user, such as a second user in the physical space with the user, or a networked user in a second physical space).

	Regarding claim 46, Murillo discloses everything claimed as applied above (see claim 35), and Murillo further disclose whereby two or more avatars are simultaneously loaded and kept available independently of one another and are preferably animated independently of one another using individually assigned control data (FIG. 1; paragraph [0031], multiple users can interact with each other from remote locations.  The computing environment 212 may use the audiovisual device 16 to provide the visual representation of an avatar that another user may control with his or her movements.  For example, the visual representation of another bowler displayed on the audiovisual device 16 may be representative of another user, such as a second user in the physical space with the user, or a networked user in a second physical space; FIG. 2; paragraph [0035], for exemplary purposes, users 204a, 204b, and 204c in this example are remote to the computing environment 218, user 204d is local to computing environment 218.  One or more capture devices may be respectively associated with each of the users 204 and capture data that is representative of each user in the user's respective physical space, with capture device 202 representing an example of such capture device … The captured data 270 represents captured data captured separately for each of the users 204; paragraph [0036], the computing environment 218 receives and processes captured data 270, either remotely or locally, that represents each of users 204a, 204b, 204c, and 204d for gesture recognition … The captured data 270 associated with remote users 204a, 204b, and 204c may be captured by a remote capture device and provided to the computing environment 218 via the network 250).

	Regarding claim 59, Murillo discloses everything claimed as applied above (see claim 35), and Murillo further disclose comprising the steps of: (i) generating control data for animating an avatar (FIGS. 1 and 4; paragraph [0025], the capture device 202 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within an application; paragraph [0029], the system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar), and (ii) animating an avatar (Paragraph [0121], the data captured by the cameras 26, 28 and device 202 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture set database 261 to identify when a user (as represented by the skeletal model) has performed one or more gestures; paragraph [0124], the computing environment 212 may use the gesture set database 261 along with a gesture profile 205 such as that shown in FIG. 2 to interpret movements of the skeletal model and to control an application based on the movements.  The computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display, such as in a display device), wherein the control data provided in step (i) are continuously received as control data in step (ii) and are used to animate the avatar (Paragraph [0124], for example, a camera-controlled computer system may capture user image data and display user feedback on a television screen that maps to the user's gestures.  The user feedback may be displayed as an avatar on the screen such as shown in FIG. 1.  The avatar's motion can be controlled directly by mapping the avatar's movement to those of the user's movements.  The user's gestures may be interpreted control certain aspects of the application).

	Regarding claim 60, Murillo discloses a data processing system (FIG. 1; paragraph [0023], tracking gesture-based system 10; FIG. 4 illustrates an example embodiment of the capture device 202 and the computing environment 212 that may be used for target recognition, analysis, and tracking, where the target can be a user or an object) comprising a central computing unit (CPU) (Paragraph [0122], a processor 195), a memory (Paragraph [0118], a memory 207), an output unit for presenting image information (Paragraph [0124], the computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display) and an input unit for inputting data (Paragraph [0117], the capture device 202 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 202 to the computing environment 212 via the communication link 36), for carrying out the method as claimed in claim 35 (See claim 35).  

Claims 38-39, 41-42, 47-52, 56, 58 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al (U.S. Patent Application Publication 2011/0173204 A1) in view of Polzin et al (U.S. Patent Application Publication 2010/0303289 A1).

	Regarding claim 38, Murillo discloses everything claimed as applied above (see claim 35).
However, Murillo does not specifically disclose whereby the control data have time coding and steps d) to f) are preferably executed in sync with the time coding.  
In the similar field of endeavor, Polzin discloses (Paragraphs [0045]-[0046], as shown in FIGS. 1A and 1B, the target recognition, analysis and tracking system 50 may be used to recognize, analyze, and/or track one or more human targets such as the user 58.  For example, the user 58 may be tracked using the capture device 60 such that the movements of user 58 may be interpreted as controls that may be used to affect the application being executed by computer environment 52.  Thus, according to one embodiment, the user 58 may move his or her body to control the application … the user 58 may throw a punch in physical space to cause the player avatar 64 to throw a punch in game space.  Thus, according to an example embodiment, the computer environment 52 and the capture device 60 of the target recognition, analysis and tracking system 50 may be used to recognize and analyze the punch of the user 58 in physical space such that the punch may be interpreted as a game control of the player avatar 64 in game space) whereby the control data have time coding (Paragraph [0189], FIG. 22 depicts a flow diagram of an example method 510 for capturing motions of a user in a capture area.  The example method 510 may be implemented using, for example, the capture device 60 and/or the computing environment 52 of the target recognition, analysis and tracking system 50 described with respect to FIGS. 1A-4; paragraph [0192], at 514, as described above, a model of a user in the image may be generated; paragraph [0199], at 518, a motion capture file of the tracked model may be generated; paragraph [0204], pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm … for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm) and steps d) to f) are preferably executed in sync with the time coding (Paragraph [0205], poses 532 and 534 of the model 405, shown in FIGS. 23B and 23C, may correspond to a point in time when a user waves his or her left hand … for example, respective second and third frames of the motion capture file having respective second and third time stamps associated with different point in time of the user waving his or her left hand; paragraph [0206], the first, second, and third frames associated with the poses 530, 532, and 534 may be rendered in the motion capture file in a sequential time order at the respective first, second, and third time stamps.  For example, the first frame rendered for the pose 530 may have a first time stamp of 0 seconds when the user raises his or her left arm …; paragraph [0207], at 520, the motion capture file may be applied to an avatar or game character.  For example, the target recognition, analysis and tracking system may apply one or more motions of the tracked model captured in the motion capture file to an avatar or game character such that the avatar or game character may be animated to mimic motions performed by the user such as the user 58 described above with respect to FIGS. 1A and 1B).  
Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 39, Murillo discloses everything claimed as applied above (see claim 35).
However, Murillo does not specifically disclose whereby the avatar is defined by a skeleton in the form of a set of hierarchically connected bones and/or joints and a mesh of vertices which is coupled thereto, and the control data represent coordinates of the bones and/or joints.  
In the similar field of endeavor, Polzin discloses (Paragraphs [0045]-[0046], as shown in FIGS. 1A and 1B, the target recognition, analysis and tracking system 50 may be used to recognize, analyze, and/or track one or more human targets such as the user 58.  For example, the user 58 may be tracked using the capture device 60 such that the movements of user 58 may be interpreted as controls that may be used to affect the application being executed by computer environment 52.  Thus, according to one embodiment, the user 58 may move his or her body to control the application … the user 58 may throw a punch in physical space to cause the player avatar 64 to throw a punch in game space.  Thus, according to an example embodiment, the computer environment 52 and the capture device 60 of the target recognition, analysis and tracking system 50 may be used to recognize and analyze the punch of the user 58 in physical space such that the punch may be interpreted as a game control of the player avatar 64 in game space) whereby the avatar (Paragraph [0189], FIG. 22 depicts a flow diagram of an example method 510 for capturing motions of a user in a capture area.  The example method 510 may be implemented using, for example, the capture device 60 and/or the computing environment 52 of the target recognition, analysis and tracking system 50 described with respect to FIGS. 1A-4; paragraph [0192], at 514, as described above, a model of a user in the image may be generated. FIG. 10 above illustrates an example embodiment of a model 405 that may be generated for a human target at, for example, 514) is defined by a skeleton (Paragraph [0111], FIG. 10 illustrates an example embodiment of a skeletal model 405 representing a scanned human target) in the form of a set of hierarchically connected bones and/or joints (Paragraph [0112], the skeletal model 405 may include one or more joints n1-n18.  According to an example embodiment, each of the joints n1-n18 may enable one or more body parts defined there between to move relative to one or more other body parts.  For example, a model representing a human target may include a plurality of rigid and/or deformable body parts that may be defined by one or more structural members such as "bones" with the joints n1-n18 located at the intersection of adjacent bones; paragraphs [0237]-[0239], FIG. 33A depicts an example skeletal mapping of a user, like the map illustrated in FIG. 10, that may be generated from the capture device 60 in the manner described above; for instance, various motions of the hands 702 or other body parts may correspond to common system wide tasks such as navigate up or down in a hierarchical list) and a mesh of vertices which is coupled thereto (Paragraph [0125], FIG. 15 shows a model 410 including a plurality of triangles (e.g., triangle 412) arranged in a mesh that defines the shape of the body model. Thus, the mesh of vertices shown in FIG. 15 define the shape of the body model), and the control data represent coordinates of the bones and/or joints (Paragraph [0197], upon receiving each of the observed images, the vectors including the X, Y, and Z values that may define each of the bones and joints may be adjusted based on the mask of the human target in each of the received images.  For example, the model may be moved in an X direction and/or a Y direction based on X and Y values associated with pixels of the mask of the human in each of the received images.  Additionally, joints and bones of the model may be rotated in a Z direction based on the depth values associated with pixels of the mask of the human target in each of the received images).  
Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 41, Murillo discloses everything claimed as applied above (see claim 35).
However, Murillo does not specifically disclose wherein the control data comprise one or more control data records, wherein a control data record defines the avatar at a particular time.
In the similar field of endeavor, Polzin discloses (Paragraphs [0045]-[0046], as shown in FIGS. 1A and 1B, the target recognition, analysis and tracking system 50 may be used to recognize, analyze, and/or track one or more human targets such as the user 58.  For example, the user 58 may be tracked using the capture device 60 such that the movements of user 58 may be interpreted as controls that may be used to affect the application being executed by computer environment 52.  Thus, according to one embodiment, the user 58 may move his or her body to control the application … the user 58 may throw a punch in physical space to cause the player avatar 64 to throw a punch in game space.  Thus, according to an example embodiment, the computer environment 52 and the capture device 60 of the target recognition, analysis and tracking system 50 may be used to recognize and analyze the punch of the user 58 in physical space such that the punch may be interpreted as a game control of the player avatar 64 in game space) wherein the control data comprise one or more control data records (Paragraph [0189], FIG. 22 depicts a flow diagram of an example method 510 for capturing motions of a user in a capture area.  The example method 510 may be implemented using, for example, the capture device 60 and/or the computing environment 52 of the target recognition, analysis and tracking system 50 described with respect to FIGS. 1A-4; paragraph [0192], at 514, as described above, a model of a user in the image may be generated; paragraph [0199], at 518, a motion capture file of the tracked model may be generated), wherein a control data record defines the avatar at a particular time (paragraph [0204], pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm … for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm; paragraph [0205], poses 532 and 534 of the model 405, shown in FIGS. 23B and 23C, may correspond to a point in time when a user waves his or her left hand … for example, respective second and third frames of the motion capture file having respective second and third time stamps associated with different point in time of the user waving his or her left hand; paragraph [0206], the first, second, and third frames associated with the poses 530, 532, and 534 may be rendered in the motion capture file in a sequential time order at the respective first, second, and third time stamps).
Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 42, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 41).
However, Murillo does not specifically disclose whereby a control data record contains the coordinates of n bones and/or joints, whereas the avatar comprises more than n bones and/or joints, wherein one of the more than n bones and/or joints of the avatar is assigned to each of the n bones contained in a control data record.  
In the similar field of endeavor, Polzin discloses whereby a control data record contains the coordinates of n bones and/or joints (Paragraph [0204], for example, pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm.  The pose 530 including information such as the X, Y, and Z values of the joints and bones for the pose 530 may be rendered in, for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm), whereas the avatar (Paragraph [0192], at 514, as described above, a model of a user in the image may be generated. FIG. 10 above illustrates an example embodiment of a model 405 that may be generated for a human target at, for example, 514) comprises more than n bones and/or joints (Paragraph [0111], FIG. 10 illustrates an example embodiment of a skeletal model 405 representing a scanned human target; paragraph [0112], the skeletal model 405 may include one or more joints n1-n18.  According to an example embodiment, each of the joints n1-n18 may enable one or more body parts defined there between to move relative to one or more other body parts.  For example, a model representing a human target may include a plurality of rigid and/or deformable body parts that may be defined by one or more structural members such as "bones" with the joints n1-n18 located at the intersection of adjacent bones), wherein one of the more than n bones and/or joints of the avatar is assigned to each of the n bones contained in a control data record (Paragraph [0197], upon receiving each of the observed images, the vectors including the X, Y, and Z values that may define each of the bones and joints may be adjusted based on the mask of the human target in each of the received images.  For example, the model may be moved in an X direction and/or a Y direction based on X and Y values associated with pixels of the mask of the human in each of the received images.  Additionally, joints and bones of the model may be rotated in a Z direction based on the depth values associated with pixels of the mask of the human target in each of the received images).  
Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 47, Murillo discloses a method for capturing control data for animating an avatar using a data processing device comprising the steps of: 
a) providing a two-dimensional or three-dimensional virtual model of a body (FIG. 1; paragraph [0024], tracking system 10 may include a computing environment 212, as shown in FIG. 4; paragraph [0030], an application executing on the computing environment 212 that may be a bowling game that the user 18 may be playing.  In this example, the computing environment 212 may use the audiovisual device 16 to provide a visual representation of a bowling alley and bowling lanes to the user 18.  The computing environment 212 may also use the audiovisual device 16 to provide a visual representation of a player avatar 19 that the user 18 may control with his or her movements), which can be moved in a two-dimensional or three-dimensional space (Paragraph [0029], the system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar); 
b) capturing the movements and/or changes of a real body in a time-resolved manner (Paragraph [0025], the capture device 202 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within an application; paragraph [0116], the computing environment 212 may provide a clock to the capture device 202 that may be used to determine when to capture); 
c) emulating the movements and/or changes of the real body in the virtual model (Paragraph [0118], the gestures recognition engine 190 may include a collection of gesture filters 191 … For instance, a throw, which comprises motion of one of the hands from behind the rear of the body to past the front of the body, may be implemented as a gesture filter 191 comprising information representing the movement of one of the hands of the user from behind the rear of the body to past the front of the body, as that movement would be captured by a depth camera. Parameters may then be set for that gesture.  Where the gesture is a throw, a parameter may be a threshold velocity that the hand has to reach, a distance the hand must travel (either absolute, or relative to the size of the user as a whole), and a confidence rating by the recognizer engine that the gesture occurred; paragraph [0121], the data captured by the cameras 26, 28 and device 202 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture set database 261 to identify when a user (as represented by the skeletal model) has performed one or more gestures; paragraph [0124], the computing environment 212 may use the gesture set database 261 along with a gesture profile 205 such as that shown in FIG. 2 to interpret movements of the skeletal model and to control an application based on the movements.  The computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display, such as in a display device).
 Paragraph [0099] of Murillo describes “a web browser may be viewable on the local computing environment 212, and the user may browse the Internet via the input/output component.  The user may select or "click on" a gesture file that is accessible from a server 218 to download or stream to the user's local machine, such as computing device 212”. However, the computing environment 212 (as shown in FIGS. 1 and 4) taught by Murillo does not specifically disclose “whereby the method is carried out in a web browser running on the data processing installation”.
FIG. 2 of Murillo discloses an example system 200 including a computing environment 218 may be a dedicated video game console, a central server or platform that hosts a plurality of clients; communicates with the capture devices for receiving and processing data representative of a user and a user's gestures in a physical space (Paragraph [0034). The computing environment 218 is executing application 227 “video game” (Paragraph [0038]). More specifically, Murillo discloses application 227 is an operation system and an application such as a web-browser for providing one or more threads to handle and process user input (Paragraph [0048]). In additional, paragraph [0102] of Murillo describes “the computing environment may be a server that serves several clients.  A server 218 is typically, though not necessarily, a remote computer system accessible over a remote or local network 250, such as the Internet.  The server may be the host for multi-user, multi-computing environments, providing services to clients on the network 250.  The client process may be active in a first computer system, such as computing environment 212, and the server process may be active in a second computer system, such as server 218” and paragraph [0103] of Murillo describes “The gesture set identification module 228 and gesture set calibration and assignment module 229 are units representative of hardware, software, or a combination thereof that may reside on the computing environment 218”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the computing environment 218 taught by Murillo as a web-based server for providing the video game and allowing multiple users interact with each other from remote locations through a web browser (the web browser on the local computing environment 212) in order to disclose “whereby the method is carried out in a web browser running on the data processing installation” as specified in the claim. 
However, Murillo does not specifically disclose a) wherein the model has control elements which can be used to do change the virtual model in a defined manner;
c) emulating the movements and/or changes of the real body in the virtual model” by determining the coordinates of the control elements of the virtual model, which correspond to a state of the real body at a given time, in a time-resolved manner; 
d) providing the determined time-resolved coordinates of the control elements as control data. 
In the similar field of endeavor, Polzin discloses (Paragraphs [0045]-[0046], as shown in FIGS. 1A and 1B, the target recognition, analysis and tracking system 50 may be used to recognize, analyze, and/or track one or more human targets such as the user 58.  For example, the user 58 may be tracked using the capture device 60 such that the movements of user 58 may be interpreted as controls that may be used to affect the application being executed by computer environment 52.  Thus, according to one embodiment, the user 58 may move his or her body to control the application … the user 58 may throw a punch in physical space to cause the player avatar 64 to throw a punch in game space.  Thus, according to an example embodiment, the computer environment 52 and the capture device 60 of the target recognition, analysis and tracking system 50 may be used to recognize and analyze the punch of the user 58 in physical space such that the punch may be interpreted as a game control of the player avatar 64 in game space) a) wherein the model has control elements which can be used to do change the virtual model in a defined manner (Paragraph [0189], FIG. 22 depicts a flow diagram of an example method 510 for capturing motions of a user in a capture area.  The example method 510 may be implemented using, for example, the capture device 60 and/or the computing environment 52 of the target recognition, analysis and tracking system 50 described with respect to FIGS. 1A-4; paragraph [0192], at 514, as described above, a model of a user in the image may be generated.  FIG. 10 above illustrates an example embodiment of a model 405 that may be generated for a human target at, for example, 514.  According to an example embodiment, the model 405 may include one or more data structures that may represent, for example, the human target 402 described above with respect to FIG. 6 as a three-dimensional model.  Each body part may be characterized as a mathematical vector defining joints and bones of the model 405; paragraph [0193], the model 405 may include one or more joints n1-n18, which may have associated vectors.  Referring back to FIG. 22, at 516, the model may be tracked such that the model may be adjusted based on movement by the user);
c) “emulating the movements and/or changes of the real body in the virtual model” by determining the coordinates of the control elements of the virtual model (Paragraph [0197], upon receiving each of the observed images, the vectors including the X, Y, and Z values that may define each of the bones and joints may be adjusted based on the mask of the human target in each of the received images.  For example, the model may be moved in an X direction and/or a Y direction based on X and Y values associated with pixels of the mask of the human in each of the received images.  Additionally, joints and bones of the model may be rotated in a Z direction based on the depth values associated with pixels of the mask of the human target in each of the received images), which correspond to a state of the real body at a given time (Paragraph [0198], FIGS. 23A-23C illustrate an example embodiment of a model being adjusted based on movements or gestures by a user such as the user 58 described above with respect to FIGS. 1A and 1B.  As shown in FIGS. 23A-23C, the model 405 described above with respect to FIG. 10 may be adjusted based on movements or gestures of the user at various points observed and captured in the depth images received at various points in time as described above.  For example, as shown in FIG. 23A, the joints n4, n8, and n12 and the bones defined there between of the model 405 may be adjusted to represent pose 530 when the user raises his or her left arm by applying one or more force vectors or adjusting the model to fit with a mask for a human target in images received at various points in time as described above.  The joints n8 and n12 and the bone defined there between may further be adjusted to a pose 532 and 534, as shown in FIGS. 23B-23C, when the user waves by moving his or her left forearm), in a time-resolved manner (Paragraph [0204], for example, pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm.  The pose 530 including information such as the X, Y, and Z values of the joints and bones for the pose 530 may be rendered in, for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm; paragraph [0205], poses 532 and 534 of the model 405, shown in FIGS. 23B and 23C, may correspond to a point in time when a user waves his or her left hand …for example, respective second and third frames of the motion capture file having respective second and third time stamps associated with different point in time of the user waving his or her left hand); 
d) providing the determined time-resolved coordinates of the control elements as control data (Paragraph [0199], at 518, a motion capture file of the tracked model may be generated …According to one embodiment, the motion capture file may be generated in real-time based on the information associated with the tracked model.  For example, in one embodiment, the motion capture file may include, for example, the vectors including the X, Y, and Z values that may define the joints and bones of the model as it is being tracked at various points in time; paragraph [0202], the motion capture file may include frames corresponding to, for example, a snapshot of the motion of the user at different points in time.  Upon capturing the tracked model, information associated with the model including any movements or adjustment applied thereto at a particular point in time may be rendered in a frame of the motion capture file.  The information in the frame may include, for example, the vectors including the X, Y, and Z values that may define the joints and bones of the tracked model and a time stamp that may be indicative of a point in time in which, for example, the user performed the movement corresponding to the pose of the tracked model). 
	Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 48, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47), and Murillo further disclose whereby steps b) to d) are carried out in real time (Paragraph [0124], for example, a camera-controlled computer system may capture user image data and display user feedback on a television screen that maps to the user's gestures.  The user feedback may be displayed as an avatar on the screen such as shown in FIG. 1.  The avatar's motion can be controlled directly by mapping the avatar's movement to those of the user's movements.  The user's gestures may be interpreted control certain aspects of the application. Abstract, in a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space.  In an example embodiment, the system may monitor a user's gestures and select a particular gesture dictionary in response to the manner in which the user performs the gestures.  The gesture dictionary may be assigned in real time with respect to the capture of the data representative of a user's gesture. Thus, steps d) to f) are carried out in real time).     

	Regarding claim 49, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47).
However, Murillo does not specifically disclose whereby the coordinates of all control elements at a defined time form a data record which completely defines the model at the defined time.
	In the similar field of endeavor, Polzin discloses whereby the coordinates of all control elements at a defined time form a data record which completely defines the model at the defined time (Paragraph [0203], as described above with respect to FIGS. 23A-23C, the model 405 may be tracked and adjusted to form poses 530, 532, and 534 that may be indicative of the user waving his or her left hand at particular points in time.  The information associated with joints and bones of the model 405 for each of the poses 530, 532, and 534 may be captured in a motion capture file; paragraph [0204], for example, pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm.  The pose 530 including information such as the X, Y, and Z values of the joints and bones for the pose 530 may be rendered in, for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm; paragraph [0205], poses 532 and 534 of the model 405, shown in FIGS. 23B and 23C, may correspond to a point in time when a user waves his or her left hand …for example, respective second and third frames of the motion capture file having respective second and third time stamps associated with different point in time of the user waving his or her left hand).
	Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 50, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47).
However, Murillo does not specifically disclose whereby the virtual model is defined by a skeleton in the form of a set of hierarchically connected bones and/or joints and a mesh of vertices which is coupled thereto, wherein the bones and/or joints constitute the control elements.
	In the similar field of endeavor, Polzin discloses whereby the virtual model is defined by a skeleton (Paragraph [0189], FIG. 22 depicts a flow diagram of an example method 510 for capturing motions of a user in a capture area.  The example method 510 may be implemented using, for example, the capture device 60 and/or the computing environment 52 of the target recognition, analysis and tracking system 50 described with respect to FIGS. 1A-4; paragraph [0192], at 514, as described above, a model of a user in the image may be generated. FIG. 10 above illustrates an example embodiment of a model 405 that may be generated for a human target at, for example, 514; paragraph [0111], FIG. 10 illustrates an example embodiment of a skeletal model 405 representing a scanned human target) in the form of a set of hierarchically connected bones and/or joints (Paragraph [0112], the skeletal model 405 may include one or more joints n1-n18.  According to an example embodiment, each of the joints n1-n18 may enable one or more body parts defined there between to move relative to one or more other body parts.  For example, a model representing a human target may include a plurality of rigid and/or deformable body parts that may be defined by one or more structural members such as "bones" with the joints n1-n18 located at the intersection of adjacent bones; paragraphs [0237]-[0239], FIG. 33A depicts an example skeletal mapping of a user, like the map illustrated in FIG. 10, that may be generated from the capture device 60 in the manner described above; for instance, various motions of the hands 702 or other body parts may correspond to common system wide tasks such as navigate up or down in a hierarchical list) and a mesh of vertices which is coupled thereto (Paragraph [0125], FIG. 15 shows a model 410 including a plurality of triangles (e.g., triangle 412) arranged in a mesh that defines the shape of the body model. Thus, the mesh of vertices shown in FIG. 15 define the shape of the body model), wherein the bones and/or joints constitute the control elements (Paragraph [0197], upon receiving each of the observed images, the vectors including the X, Y, and Z values that may define each of the bones and joints may be adjusted based on the mask of the human target in each of the received images.  For example, the model may be moved in an X direction and/or a Y direction based on X and Y values associated with pixels of the mask of the human in each of the received images.  Additionally, joints and bones of the model may be rotated in a Z direction based on the depth values associated with pixels of the mask of the human target in each of the received images).  
Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 51, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47), and Murillo further disclose whereby the virtual model represents a human body (FIG. 1; paragraph [0030], the computing environment 212 may also use the audiovisual device 16 to provide a visual representation of a player avatar 19), and the movements and/or changes of a human body are captured in step b) (Paragraph [0029], the system 10 may translate an input to a capture device 202 into an animation, the input being representative of a user's motion, such that the animation is driven by that input.  Thus, the user's motions may map to a visual representation, such as an avatar, such that the user's motions in the physical space are emulated by the avatar).

	Regarding claim 52, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47), and Murillo further disclose whereby movements of individual landmark points of the moving and/or changing real body are detected in step b) (Paragraph [0131], FIG. 5A depicts an example skeletal mapping of a user that may be generated from the capture device 202.  In this embodiment, a variety of joints and bones are identified: each hand 502, each forearm 504, each elbow 506, each bicep 508, each shoulder 510, each hip 512, each thigh 514, each knee 516, each foreleg 518, each foot 520, the head 522, the torso 524, the top 526 and bottom 528 of the spine, and the waist 530.  Where more points are tracked, additional features may be identified, such as the bones and joints of the fingers or toes, or individual features of the face, such as the nose and eyes).  

	Regarding claim 56, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47).
However, Murillo does not specifically disclose whereby the control data provided in step d) are recorded and/or stored in a time-coded manner.
	In the similar field of endeavor, Polzin discloses whereby the control data provided in step d) are recorded and/or stored in a time-coded manner (FIG. 22; paragraph [0199], at 518, a motion capture file of the tracked model may be generated; paragraph [0204], for example, pose 530 of the model 405, shown in FIG. 23A, may correspond to a point in time when a user initially raises his or her left arm.  The pose 530 including information such as the X, Y, and Z values of the joints and bones for the pose 530 may be rendered in, for example, a first frame of the motion capture file having a first time stamp associated with the point in time after the user raises his or her left arm; paragraph [0205], poses 532 and 534 of the model 405, shown in FIGS. 23B and 23C, may correspond to a point in time when a user waves his or her left hand …for example, respective second and third frames of the motion capture file having respective second and third time stamps associated with different point in time of the user waving his or her left hand; paragraph [0206], the first, second, and third frames associated with the poses 530, 532, and 534 may be rendered in the motion capture file in a sequential time order at the respective first, second, and third time stamps).
	Murillo and Polzin are analogous art because both pertain to utilize the system for tracking and displaying human body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Polzin, and applying the human body tracking and the model display taught by Polzin to provide an avatar model of human having more joints for controlling the movement; generate the body motion capture files having a time stamp associated with each motion state of human body and apply the motion capture file to the avatar model such that the avatar is animated to mimic motions performed by the user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Polzin to obtain the invention as specified in claim.

	Regarding claim 58, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47), and Murillo further disclose whereby steps a) to d) are carried out completely on a local data processing installation (FIGS. 1 and 2; paragraph [0101], a network infrastructure may enable a host of network topologies such as client/server, peer-to-peer, or hybrid architectures.  The "client" is a member of a class or group that uses the services of another class or group to which it is not related; paragraph [0102], the client process may be active in a first computer system, such as computing environment 212; paragraph [0028], the user 18 may be tracked using the capture device 202 such that the gestures of user 18 may be interpreted as controls that may be used to affect the application being executed by computer environment 212; paragraph [0031], multiple users can interact with each other from remote locations.  The computing environment 212 may use the audiovisual device 16 to provide the visual representation of an avatar that another user may control with his or her movements) and the control data provided in step d) are stored on a remote data processing installation (Paragraph [0102], a server 218 is typically, though not necessarily, a remote computer system accessible over a remote or local network 250, such as the Internet. While the captured data 270 for remote users 204a, 204b, and 204c is provided remotely to the computing environment 218 for processing, it is contemplated that a respective computing environment that processes captured data may be associated locally with each of the users 204 and/or share a local environment with a capture device that captures data representative of each user).

	Regarding claim 61, Murillo discloses a data processing system (FIG. 1; paragraph [0023], tracking gesture-based system 10; FIG. 4 illustrates an example embodiment of the capture device 202 and the computing environment 212 that may be used for target recognition, analysis, and tracking, where the target can be a user or an object) comprising a central computing unit (CPU) (Paragraph [0122], a processor 195), a memory (Paragraph [0118], a memory 207), an output unit for presenting image information (Paragraph [0124], the computing environment 212 can model and display a representation of a user, such as in the form of an avatar or a pointer on a display) and an input unit for inputting data (Paragraph [0117], the capture device 202 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 202 to the computing environment 212 via the communication link 36), for carrying out the method as claimed in claim 47 (See claim 47, the combination of Murillo in view of Polzin discloses claim 47).

Claims 40 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al (U.S. Patent Application Publication 2011/0173204 A1) in view of Mochizuki et al (U.S. Patent Application Publication 2003/0179204 A1).

	Regarding claim 40, Murillo discloses everything claimed as applied above (see claim 35).
However, Murillo does not specifically disclose whereby key images of the avatar, for example 10-90 key images, are loaded into the memory area and are provided together with the avatar.  
In the similar field of endeavor, Mochizuki discloses (Paragraph [0020], the above CG animation apparatus also includes an animation control unit for receiving event information relating to motions of the 3D character.  In accordance with a type of the received event information, the animation control unit specifies the motion data, the group table, and the structure data.  In accordance with the specified motion data, group table, and structure data, the state calculating unit calculates shape data representing change in the character image over time in accordance with the motion data, the group table, and the structure data specified by the state calculating unit) whereby key images of the avatar (Paragraph [0056], key frames, such as frames f0, f5, f10 ... as shown in FIG. 5), are loaded into the memory area and are provided together with the avatar (FIG. 1; paragraph [0064], the group table storing unit 2 stores element group tables and manages them using either element group table numbers or addresses.  As shown in FIG. 9, the element group table associates an element group ID with a plurality of motion element IDs.  An element group ID of the present invention is defined independently of the linked hierarchical structure described above.  A plurality of motion element IDs associated with an element group ID is hereafter called a motion element ID set; paragraphs [0065]-[0067] describes three element group tables; paragraph [0042], the shape data storing unit 5 stores data (hereafter called "shape data") representing shapes of CG characters and objects, and manages them by using addresses.  The shape data is based on the above skeletal structure and represents skin and clothes that cover the skeletal structure for a human-type character like that shown in FIG. 2, for instance; paragraphs [0088]-[0089], when the CG animation including a plurality of CG characters is created, state information is sent to the character state calculating unit 3 separately for each CG character; the character state calculating unit 3 obtains the shape data from the shape data storing unit 5.  The character state calculating unit 3 also obtains the element group table (i.e., the element group table 0 for the current example) from the element group table storing unit 2 by referring to either the sent address or the element group table number).  
Murillo and Mochizuki are analogous art because both pertain to utilize the method for body animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Mochizuki, and applying the computer graphics animation taught by Mochizuki to have a shape data and the element group table storing motion element IDs for providing body motion data with only key frames, as it could be used to achieve the predictable result of generate key data at each sampling time, and the data or other periods is calculated by interpolating the key data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Mochizuki to obtain the invention as specified in claim.

	Regarding claim 43, the combination of Murillo in view of Mochizuki discloses everything claimed as applied above (see claim 40).
However, Murillo does not specifically disclose whereby when calculating the updated avatar, intermediate images are generated by interpolating at least two key images, and 
whereby at least one key image or a plurality of key images, is/are linked to a selected bone and/or joint in the control data in step e), and 
whereby a position of a selected bone and/or joint in the control data is assigned to an intermediate image which is obtained by means of interpolation using the at least one linked key image, and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 2360-0888PUS1 Page 4 of 7 
whereby a deviation of the position of a selected bone from a predefined reference value defines the strength of the influence of the at least one linked key image in the interpolation.  
In the similar field of endeavor, Mochizuki discloses whereby when calculating the updated avatar, intermediate images are generated by interpolating at least two key images (FIG. 5; paragraph [0056], key frames, such as frames f0, f5, f10 … Body motion data for frames f~f4 and frames f6~f9 between frames f0, f5, and f10 is obtained by interpolation calculation), and 
whereby at least one key image or a plurality of key images, is/are linked to a selected bone and/or joint in the control data in step e) (Paragraphs [0064]-[0065], the group table storing unit 2 stores element group tables and manages them using either element group table numbers or addresses.  As shown in FIG. 9, the element group table associates an element group ID with a plurality of motion element IDs. For instance, an element group table 0 shown in FIG. 9 defines element groups 0~4 for the hierarchical structure of the CG character shown in FIG. 4.  This element group table 0 indicates the following: the element group 0 containing a root m0 and a bottom of a spinal column m1 (hereafter called the "spinal bottom"); the element group 1 containing a left thigh m2 and a right ankle m7; the element group 2 containing a left collarbone joint m8, and a neck top m27; the element group 3 containing lips m28 and right and left cheeks m29 and m30; and the element group 4 containing right and left eyes m31 and m32, and left and right eyebrows m33 and m34), and 
whereby a position of a selected bone and/or joint in the control data is assigned to an intermediate image which is obtained by means of interpolation using the at least one linked key image (Paragraph [0006], the Key Frame method requires joint angle data in accordance with a frame rate.  With this method, joint angle data is necessary only at each sampling time as key data, and joint angle data for other periods is calculated by interpolating the key data; paragraph [0056], body motion data for frames f~f4 and frames f6~f9 between frames f0, f5, and f10 is obtained by interpolation calculation, so that the discontinuous body motion data is time-series data indicating the above angles and travel distance through parallel translation), and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 2360-0888PUS1 Page 4 of 7 
whereby a deviation of the position of a selected bone from a predefined reference value defines the strength of the influence of the at least one linked key image in the interpolation (Paragraph [0053], as in the conventional technique for CG character animation, the body motion data represents position and posture of the entire body of the CG character in 3D space at predetermined times by using position data and direction data (i.e., posture vector shown in FIG. 2) for the root (shown in FIG. 2 as a point P, a representing point on the body) in the hierarchical structure data.  The position data for the root P is generally represented by a position vector at an initial time and a travel distance vector that shows a travel distance at each predetermined time, although it is possible to directly represent the position data.  The direction of the root P is specified by rotational conversion in the local coordinate system defining the root P. More specifically, this direction of the root P is specified by one of the following two sets of information: (1) a rotational angle in the three coordinate axes in the 3D space; and (2) vector components that represent the central axis of the rotation, and a rotational angle for these vector components.  The body motion data for the root P is specified by a motion element ID m0 as shown in the hierarchical structure data in FIGS. 4 and 5).  
Murillo and Mochizuki are analogous art because both pertain to utilize the method for body animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Mochizuki, and applying the computer graphics animation taught by Mochizuki to have a shape data and the element group table storing motion element IDs for providing body motion data with only key frames, as it could be used to achieve the predictable result of generate key data at each sampling time, and the data or other periods is calculated by interpolating the key data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Mochizuki to obtain the invention as specified in claim.

	Regarding claim 44, the combination of Murillo in view of Mochizuki discloses everything claimed as applied above (see claim 40).
However, Murillo does not specifically disclose whereby the individual control data are assigned to the bones and/or joints of the avatar and/or to the key images according to a predefined protocol, wherein the protocol is preferably loaded into the memory area and provided together with the avatar.   
In the similar field of endeavor, Mochizuki discloses whereby the individual control data are assigned to the bones and/or joints of the avatar and/or to the key images according to a predefined protocol (FIG. 1; paragraph [0042], the motion data storing unit 6 stores motion data used for creating animation of the CG character and the object, and manages them by using addresses and motion IDs; paragraph [0064], the group table storing unit 2 stores element group tables and manages them using either element group table numbers or addresses.  As shown in FIG. 9, the element group table associates an element group ID with a plurality of motion element IDs.  An element group ID of the present invention is defined independently of the linked hierarchical structure described above.  A plurality of motion element IDs associated with an element group ID is hereafter called a motion element ID set), wherein the protocol is preferably loaded into the memory area and provided together with the avatar (Paragraph [0042], a shape data storing unit 5; a motion data storing unit 6; paragraphs [0088]-[0089], when the CG animation including a plurality of CG characters is created, state information is sent to the character state calculating unit 3 separately for each CG character …By referring to the sent address of the shape data, the character state calculating unit 3 obtains the shape data from the shape data storing unit 5.  The character state calculating unit 3 also obtains the element group table (i.e., the element group table 0 for the current example) from the element group table storing unit 2 by referring to either the sent address or the element group table number.  By referring to the sent state information and the obtained element group table, the character state calculating unit 3 also obtains motion data from the motion data storing unit 6).   
Murillo and Mochizuki are analogous art because both pertain to utilize the method for body animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Mochizuki, and applying the computer graphics animation taught by Mochizuki to have a shape data and the element group table storing motion element IDs for providing body motion data with only key frames, as it could be used to achieve the predictable result of generate key motion data at each sampling time, and the motion data or other periods is calculated by interpolating the key motion data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Mochizuki to obtain the invention as specified in claim.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al (U.S. Patent Application Publication 2011/0173204 A1) in view of Polzin et al (U.S. Patent Application Publication 2010/0303289 A1) in view of Arumugam (U.S. Patent Application Publication 2018/0253895 A1).

	Regarding claim 53, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 52).
However, Murillo does not specifically disclose whereby the landmark points are assigned to individual vertices of the mesh of the model.
In the similar field of endeavor, Arumugam discloses (Paragraph [0019], FIG. 1 illustrates a block diagram representation of a system for generating a full head 3D morphable model from a single 2D image and predefined trained 3D mesh models, in accordance with an embodiment of the present subject matter; the system 100 includes an image capturing unit 110, an identification module 115, a 3D reconstruction engine module 120, and a rigging and animation module 125) whereby the landmark points are assigned to individual vertices of the mesh of the model (Paragraph [0046], FIG. 2 illustrates a flow chart of a method of generating a full head 3D morphable model from predefined trained 3D mesh models and a single 2D image, in accordance with an embodiment of the present subject matter; paragraph [0047], at step 205, an image capturing module 110 may capture a 2D image 205 of a frontal portion of a subject, for example, human; paragraph [0048], at step 210, the method includes identifying one or more feature points as a collection of principal regions on the face portion of the 2D image and correcting the principal regions of the 2D image by re-sizing the feature points to obtain scaled principal regions; paragraph [0051], at step 215, the method includes generating the full head 3D morphable model by mapping the feature points of the scaled principal regions with feature points of principal regions of predefined trained 3D mesh models stored in one or more databases to select one or more 3D predefined trained mesh models from the predefined trained 3D mesh models; FIG. 3 illustrates an example process employed by the system of the FIG. 1 for generating a full head 3D morphable model from a frontal 2D image of a person and predefined trained 3D mesh models; paragraph [0060], the features identified as the principal regions bounded by 315 as represented in the 2D image; paragraph [0062], in one example, the full head model held in the database could be characterized according to the total vertices available and the resultant 3D mesh patterns for each of the feature points that personalize the region 315. Thus the left eye can come from one 3D polygonal mesh, the right eye from another and the nose from another and so on).
Murillo and Arumugam are analogous art because both pertain to utilize the method for body animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Arumugam, and applying the method of generating a full head 3D model taught by Arumugam to identify the feature points from the captured images and map the feature points to the predefined vertices of 3D mesh model to create the full head 3D model; then render an animating 3D model based on full head 3D model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Arumugam to obtain the invention as specified in claim.

Claims 54-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al (U.S. Patent Application Publication 2011/0173204 A1) in view of Polzin et al (U.S. Patent Application Publication 2010/0303289 A1) in view of Navaratnam (U.S. Patent Application Publication 2017/0011745 A1).

	Regarding claim 54, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47), and Murillo further disclose the camera of the capture device (as shown in FIG. 4) captures video.
However, Murillo does not specifically disclose whereby a 2-D video camera is used in step b) when capturing the movements and/or changes of the body.     
 In the similar field of endeavor, Navaratnam discloses (Paragraph [0049], while ours is a mannequin and the image is created by projection of a virtual human Digital Actor.  Here, the projected human image belongs to a real person recorded previously.  The Digital Actor performs real-time lip-sync, face and body movements according to the voice) whereby a 2-D video camera is used in step b) when capturing the movements and/or changes of the body (Paragraph [0035], all these implementations use talking virtual Digital Actor systems and methods proposed in this disclosure.  The Digital Actor movements and speech are preferably controlled by a remote operator or an AI.  The interactive audio visual components can include, for example, a video camera, PIR sensor and microphone for capturing images and sounds of a potential customer in the store to identify the customers in front of the screen; paragraph [0052], the disclosed method in this patent, only 2D video recordings are directly used for generating the Digital Actor, instead of combining 3D modeling and 2D videos; paragraph [0043], the proposed method in that patent comprises techniques to automatically control lip-sync and other movements of an Digital Actor generated by using previously recorded video sequences of a real person … The Digital Actor can gesture and can interact better with the customer through eye movements, head movements, shoulder movements, hands and body movements.  Also the Digital Actor's mouth movements and lips are synced according to the pronunciation of words thereby the customer is made to feel that he/she is engaging with a real person).     
Murillo and Navaratnam are analogous art because both pertain to utilize the method for avatar animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Navaratnam, and applying the system for remote servicing of customers taught by Arumugam to use the video camera recording 2D video for generating the Digital Actor and provide the synced the Digital Actor's mouth movements and lips according to the pronunciation of words thereby the customer is made to feel that he/she is engaging with a real person. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Navaratnam to obtain the invention as specified in claim.

	Regarding claim 55, the combination of Murillo in view of Polzin discloses everything claimed as applied above (see claim 47).
However, Murillo does not specifically disclose whereby, in addition to the movements and/or changes of the real body, acoustic signals are captured in a time-resolved manner in step b).  
 In the similar field of endeavor, Navaratnam discloses (Paragraph [0049], while ours is a mannequin and the image is created by projection of a virtual human Digital Actor.  Here, the projected human image belongs to a real person recorded previously.  The Digital Actor performs real-time lip-sync, face and body movements according to the voice) whereby, in addition to the movements and/or changes of the real body (Paragraph [0035], all these implementations use talking virtual Digital Actor systems and methods proposed in this disclosure.  The Digital Actor movements and speech are preferably controlled by a remote operator or an AI.  The interactive audio visual components can include, for example, a video camera, PIR sensor and microphone for capturing images and sounds of a potential customer in the store to identify the customers in front of the screen; paragraph [0052], the disclosed method in this patent, only 2D video recordings are directly used for generating the Digital Actor, instead of combining 3D modeling and 2D videos), acoustic signals are captured in a time-resolved manner in step b) (Paragraph [0107], the proposed phoneme recognition technique is used to identify the phonemes from the speech acoustic signal in real time.  Before identifying the phonemes in the speech signal, first the real-time speech signal is segmented into small segments in which each part represents only one phoneme.  The phoneme segmentation is done by determining phoneme boundaries based on a signal energy based approach.  In this method, the signal is divided into relatively large portions (i.e. about 0.7 seconds); paragraph [0108], after segmenting the speech stream into individual phonemes, the next step is to identify each of these phonemes.  Three comparison methods are disclosed for comparing each phoneme segment with a database of recordings of the 44 different phonemes; paragraph [0043], the proposed method in that patent comprises techniques to automatically control lip-sync and other movements of an Digital Actor generated by using previously recorded video sequences of a real person … The Digital Actor can gesture and can interact better with the customer through eye movements, head movements, shoulder movements, hands and body movements.  Also the Digital Actor's mouth movements and lips are synced according to the pronunciation of words thereby the customer is made to feel that he/she is engaging with a real person. Thus, acoustic signals are captured in a time-resolved manner).  
Murillo and Navaratnam are analogous art because both pertain to utilize the method for avatar animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Navaratnam, and applying the system for remote servicing of customers taught by Arumugam to use the video camera recording 2D video for generating the Digital Actor and capture the speech acoustic signal in real time for identifying the phonemes, as it could be used to achieve the predictable result of provide the synced the Digital Actor's mouth movements and lips according to the pronunciation of words thereby the customer is made to feel that he/she is engaging with a real person. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Navaratnam to obtain the invention as specified in claim.

	Regarding claim 57, the combination of Murillo in view of Polzin in view of Navaratnam discloses everything claimed as applied above (see claim 56).
However, Murillo does not specifically disclose whereby the control data are recorded and/or stored in a time-coded manner in parallel with the acoustic signals.
	 In the similar field of endeavor, Navaratnam discloses (Paragraph [0049], while ours is a mannequin and the image is created by projection of a virtual human Digital Actor.  Here, the projected human image belongs to a real person recorded previously.  The Digital Actor performs real-time lip-sync, face and body movements according to the voice) whereby the control data are recorded and/or stored in a time-coded manner (Paragraph [0035], a video camera, 
PIR sensor and microphone for capturing images and sounds of a potential customer in the store to identify the customers in front of the screen) in parallel with the acoustic signals (Paragraph [0107], the proposed phoneme recognition technique is used to identify the phonemes from the speech acoustic signal in real time. Thus, the images captured corresponding to the customer in parallel with the speech acoustic signal).
Murillo and Navaratnam are analogous art because both pertain to utilize the method for avatar animation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gesture-based system taught by Murillo incorporate the teachings of Navaratnam, and applying the system for remote servicing of customers taught by Arumugam to use the video camera recording 2D video for generating the Digital Actor and capture the speech acoustic signal in real time for identifying the phonemes, as it could be used to achieve the predictable result of provide the synced the Digital Actor's mouth movements and lips according to the pronunciation of words thereby the customer is made to feel that he/she is engaging with a real person. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Murillo according to the relied-upon teachings of Navaratnam to obtain the invention as specified in claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616